[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 01-1633

                        JOHN W. BERRY,

                    Plaintiff, Appellant,

                              v.

                 WILLIAM D. DELAHUNT, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Patti B. Saris, U.S. District Judge]


                            Before

                    Torruella, Circuit Judge,
                 Stahl, Senior Circuit Judge,
                   and Lynch, Circuit Judge.




     John W. Berry on brief pro se.
     Thomas F. Reilly, Attorney General and James J. Arguin,
Assistant Attorney General, on brief for appellees.




                      December 12, 2001
            Per Curiam. Pro se appellant John W. Berry appeals

from the district court's order dismissing his 42 U.S.C. §

1983 action against certain Massachusetts state district

attorneys. In his action, Berry sought dismissal of criminal

charges now pending against him in state court.       After review

of   the    parties'    brief   and   the   record,   we   affirm,

substantially for the reasons given by the magistrate judge

in his report and recommendation dated February 5, 2001,

which the district court adopted in its decision dated March

19, 2001.

            Affirmed.   See Loc. R. 27(c).




                                -2-